Citation Nr: 1728956	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  09-25 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to an effective date prior to October 16, 2013, for anxiety disorder with gastrointestinal features.

2.  Entitlement to a rating in excess of 70 percent for anxiety disorder with gastrointestinal features.  

3.  Entitlement to a compensable rating for scar on neck.  

4.  Entitlement to a rating in excess of 10 percent for hypertension.  

5.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from August 1968 to February 1970.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  No hearing was requested.   

In January 2016, the following issues were certified to the Board: 1) entitlement to an effective date prior to October 16, 2013, for anxiety disorder with gastrointestinal features; 2) entitlement to a rating in excess of 70 percent for anxiety disorder with gastrointestinal features; 3) entitlement to a compensable rating for scar on neck; and 4) entitlement to a rating in excess of 10 percent for hypertension.

In a November 2016 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated a June 2015 Board decision denying entitlement to TDIU.  


FINDINGS OF FACT

1.  The medical opinion serving as the basis of the Veteran's increased rating for anxiety disorder with gastrointestinal features was dated August 11, 2013.

2.  The Veteran's service-connected anxiety disorder with gastrointestinal features is characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and inability to establish and maintain effective relationships, but not characterized by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability of the veteran to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

3.  The Veteran's scar on neck displays no characteristics of disfigurement, no visible or palpable tissue loss, and no gross distortion or asymmetry of one or more features or paired sets of features.  

4.  The Veteran's hypertension is characterized by a history of diastolic pressure predominantly 100 or more that requires continuous medication for control, but not by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  

5.  The evidence supporting entitlement to a TDIU based on the Veteran's service-connected anxiety disorder is in equipoise with the evidence opposing entitlement to TDIU based on the Veteran's service-connected anxiety disorder.  


CONCLUSIONS OF LAW

1.  The criteria for establishing an effective date of August 11, 2013, but not earlier, for the grant of a 70 percent rating for anxiety disorder with gastrointestinal features have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.130, Diagnostic Code 9400 (2016).

2.  From August 11, 2013, the criteria for a disability rating in excess of 70 percent for anxiety disorder with gastrointestinal features have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9400 (2016).

3.  From December 4, 2013, the criteria for a disability rating in excess of 0 percent for scar on neck have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 7800 (2016).

4.  From December 4, 2013, the criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7101 (2016).

5.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the Veteran's claim for total disability due to individual unemployability, by correspondence, including that dated November 2013, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claim.  The duty to notify has been met.  

Regarding the Veteran's claims for increased rating, the claims arise from disagreement with disability ratings that were assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examinations and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Schedular rating - anxiety disorder with gastrointestinal features

From October 16, 2013, the Veteran is rated at 70 percent for anxiety disorder with gastrointestinal features under Diagnostic Code 9400. The Veteran requests an effective date earlier than October 16, 2013.  That date is the VBMS receipt date of a medical opinion that served as the basis of a September 2014 rating decision that granted a disability rating of 70 percent.  Since the medical opinion was dated on August 11, 2013, and a complete claim was received within one year thereafter, the Board will take that as the date upon which it was factually ascertainable that a rating of 70 percent was warranted, and grant the Veteran a rating of 70 percent from August 11, 2013.  38 C.F.R. §§ 3.400(o)(2), 4.14 (2016).    

The Board will consider evidence of symptomatology from March 20, 2013, the date of a United States Court of Appeals for Veterans Claims (Court) memorandum decision that dismissed an earlier claim for increased rating for anxiety disorder with gastrointestinal features.  In October 2012, the Board denied an earlier-filed claim for increased rating for anxiety disorder with gastrointestinal features.  In March 2013, the Court issued a memorandum decision that remanded the October 2012 Board decision, but "only to the extent that it failed to adjudicate a claim for a total disability rating based on individual unemployability."  The memorandum decision dismissed the remaining issues under Rule 41(b) of the Court's Rules of Practice and Procedure.  The collateral estoppel effect of the Court's March 20, 2013, memorandum decision precludes any argument regarding entitlement to an effective date prior to March 20, 2013.  

Under Diagnostic Code 9400, a 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.  

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration that result in the levels of occupational and social impairment provided.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  To adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130.  Mauerhan, 16 Vet. App. at 436.    

In August 2013, a private examiner noted that the Veteran was somewhat distracted and anxious during telephone interviews, but that he had a fair sense of humor, was cooperative, and established an adequate rapport.  The Veteran also stated that he spent his time going for walks, reading, and occasionally visiting his children.  The Veteran attends AA meetings, has been sober for 25 years, and has sponsored other people.  The examiner noted that the Veteran experienced anxiety when driving a vehicle, but that this anxiety had decreased since the Veteran stopped drinking.  The Veteran's wife nevertheless reported that the Veteran's anxiety had gotten worse.  His panic attacks are most often triggered when he is driving.  The examiner noted that the Veteran did not have psychotic symptoms.  

In May 2014, a VA examiner noted that the Veteran experiences panic attacks while driving and feels "jiggy" when surrounded by his children and grandchildren, but otherwise "functions well."  The examiner also noted that the Veteran was competent to manage his financial affairs.  The examination did not note any symptomatology listed under the 100 disability rating for mental disorders.  

In December 2014, an addendum to the August 2013 private opinion was filed.  The examiner only argued entitlement to a 70 percent disability rating.  

A September 2013 VA medical record in the Veteran's Legacy Content Manager Documents reported that the Veteran was going to stop and visit his grandchildren during an annual trip to Florida.  Psychology notes dated June 2014 and September 2014 report that the Veteran exercises by walking and playing golf.  

The Veteran is limited by his anxiety disorder, but does not experience total occupational and social impairment so as to justify a 100 percent rating.  He interacts with his children, interacts with his grandchildren, plays golf, sponsors AA participants, and can manage his own finances.  The August 2013 VA medical opinion stated that the Veteran does not have psychotic episodes, which presumably includes persistent delusions or hallucinations, and there is no evidence of record to indicate that the Veteran experiences such symptoms.  His ability to interact intelligently, albeit somewhat anxiously, with his examiners indicates no gross impairment in thought processes or communication.  For these reasons, entitlement to a disability rating of 100 percent is not warranted.  

The evidence does not support additional staged ratings under Diagnostic Code 9400.  

B.  Schedular rating - scar on neck

From August 30, 2001, the Veteran is rated at 0 percent for scar on neck under Diagnostic Code 7800.  In a September 2014 rating decision, the RO stated that December 4, 2013, is the filing date of the Veteran's claim for increased rating for scar on neck.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to when the claim was filed.  38 C.F.R. § 3.400(o).  See A.B. v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  38 C.F.R. § 4.118.  Note (1) to Diagnostic Code 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 1) scar is 5 or more inches (13 or more cm) in length; 2) scar is at least one-quarter inch (0.6 cm) wide at the widest part; 3) surface contour of scar is elevated or depressed on palpation; 4) scar is adherent to underlying tissue; 5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm); 6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); 7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm); and 8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm).  Id.

Under Diagnostic Code 7800, a 10 percent rating is appropriate for a skin disorder with one characteristic of disfigurement of the head, face, or neck.  38 C.F.R. § 4.118.  A 30 percent rating is appropriate for a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  Id.  A 50 percent rating is appropriate for a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  Id.  An 80 percent rating is appropriate for a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.  Id.  

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  38 C.F.R. § 4.118.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria. Id.  Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are evaluated under the appropriate diagnostic code(s) and combined under section 4.25 with the evaluation assigned under this diagnostic code.  Id.  Under Note (5), the characteristic(s) of disfigurement may be caused by one scar or by multiple scars, and need not be caused by a single scar in order to assign a particular evaluation.  Id.

A July 2013 "Scars/Disfigurement" VA examination reported that the Veteran had one neck scar that was 12 cm long and 0.2 cm wide, covering an area of 2.4 cm2.  There was no elevation, depression, adherence to underlying tissue, or missing underlying tissue.  There was hypopigmentation.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The examiner stated, without explanation, that the scar did not limit function but did have an impact on the Veteran's ability to work.

A May 2014 "Scars/Disfigurement" VA examination reported that the Veteran had a neck scar that was 12 cm long and 0.2 cm wide, covering an area of 2.4 cm2.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was abnormal pigmentation or texture of the neck, but not the head or face.  There was no gross distortion or asymmetry of facial features or visible palpable tissue loss.  The scar did not result in limitation of function.  

The abnormal pigmentation of the neck due to the scar does not qualify as a characteristic of disfigurement because the area of the scar is less than 39 cm2.  The remaining symptoms do not constitute one or more characteristics of disfigurement so as to justify a rating of 10 percent or greater.  The lack of visible palpable tissue loss and gross distortion or asymmetry of facial features means that a rating of 30 percent or greater is not justified.  For these reasons, entitlement to a compensable rating for the Veteran's neck scar is denied.  

The evidence does not support additional staged ratings under Diagnostic Code 7800.  

C.  Schedular rating - hypertension 

From March 31, 1976, the Veteran is rated at 10 percent for hypertension under Diagnostic Code 7101.  In a September 2014 rating decision, the RO stated that December 4, 2013, is the filing date of the Veteran's claim for increased rating for hypertension.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to when the claim was filed.  38 C.F.R. § 3.400(o).  See Brown, 6 Vet. App. at 35 (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  38 C.F.R. § 4.104.  A rating of 10 percent is appropriate for hypertensive vascular disease with diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A rating of 20 percent is appropriate for hypertensive vascular disease with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Id.  A rating of 40 percent is appropriate for hypertensive vascular disease with diastolic pressure predominantly 120 or more.  Id.  A rating of 60 percent is appropriate for hypertensive vascular disease with diastolic pressure predominantly 130 or more.  Id.  

Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to Diagnostic code 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  Id.  

A May 2014 VA examination stated that the Veteran takes daily medication for his hypertension and reported blood pressure readings of 168/61, 170/64, and 160/68, with an average reading of 166/64.  VA medical notes dated June 16, 2014, September 8, 2014, September 11, 2014, June 27, 2013, April 2013, December 27, 2012, and December 27, 2012 reported the use of medication for hypertension and blood pressure readings of 138/60, 110/54, 135/66, 119/58, 133/65, 140/70, and 124/70, respectively.  The use of daily medication justifies a disability rating of 10 percent.  Since the reported diastolic pressures are not predominantly 110 or more and the systolic pressures are not 200 or more, a rating in excess of 10 percent is not justified.  

The Board has considered the Veteran's statements that his blood pressure increases if he becomes anxious or exerts himself.  By itself, this symptom does not justify an increased rating under Diagnostic Code 7101, particularly where the Veteran appears to be capable of some degree of exertion without endangering his health, given that primary care notes dated June 2014 and September 2014 state that the Veteran walks and plays golf for exercise.  To the extent that the Veteran's increased blood pressure is the result of anxiety or stress, it is an example of "difficulty in adapting to stressful circumstances," a symptom for which he is already being compensated for under Diagnostic Code 9400.  

The evidence does not support additional staged ratings under Diagnostic Code 7101.  

D.  Extraschedular consideration

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's anxiety disorder, neck scar, or hypertension are so unusual or exceptional in nature as to make the schedular ratings inadequate.  These disabilities been rated under the applicable Diagnostic Codes that specifically contemplate the level of occupational and social impairment.  In addition, the Veteran's symptoms of panic attacks, use of blood pressure medications, and difficulty adapting to stressful circumstances are specifically enumerated under the applicable Diagnostic Codes.  Furthermore, in rating the Veteran for anxiety disorder, the Board considered all of the symptomatology, including panic attacks while driving, not just symptoms enumerated in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence also does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which the overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  TDIU

The Veteran is claiming entitlement to individual unemployability due to service-connected disability (TDIU).    

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment is not considered substantially gainful employment.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities are anxiety disorder at 70 percent, hypertension at 10 percent, scar on neck at 0 percent, and carotid artery disease at 0 percent, with a combined rating of 70 percent.  The Veteran meets the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

There are four psychological medical opinions addressing whether the Veteran is entitled to TDIU based on his service-connected anxiety disorder.  A June 2011 VA medical opinion states that while the Veteran has panic attacks while driving and feels uncomfortable in social situations, the Veteran appropriately interacts with others, engages in social activities, and is employable.  A July 2013 private medical opinion states that the Veteran has panic attacks while driving, displays moderate to serious problems with his anxiety, that the Veteran's mental health problems seriously compromise his ability to maintain employment and environment, and that since 2005 the Veteran has been unable to maintain substantially gainful employment because of his psychological symptoms.  A May 2014 VA opinion states that the Veteran has panic attacks while driving and feels "jiggy" around family, but otherwise "functions well," and is not precluded from employment that does not require driving.  A December 2014 private addendum opinion, written in response to the May 2014 VA opinion, states that the symptomatology reported in the May 2014 VA opinion is sufficient to support unemployability due to service-connected anxiety, and notes that the July 2013 opinion relied on interviews with the Veteran's wife and other records that were not considered in the May 2014 VA opinion.  All four medical opinions are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  

Because the evidence supporting a TDIU (two private medical opinions) is in equipoise with the evidence weighing against a TDIU (two VA medical opinions), the Veteran is entitled to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In reaching this conclusion, the Board is aware of May 2014 VA opinions stating that the Veteran's service-connected hypertension and scar on neck do not preclude him from sedentary employment.  These negative opinions do not disturb the balance in this case, where it is enough that the Veteran's anxiety disorder, which, at 70 percent disabling, would by itself meet the rating standards for a TDIU, is sufficiently severe to produce unemployability.  


ORDER

Entitlement to an effective date of August 11, 2013, but not earlier, for a 70 percent rating for service-connected anxiety disorder with gastrointestinal features is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 70 percent for anxiety disorder with gastrointestinal features is denied.

Entitlement to a disability rating in excess of 0 percent for scar on neck is denied.

Entitlement to a disability rating in excess of 10 percent for hypertension is denied.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


